Case 19-24954   Doc 15   Filed 08/20/19 Entered 08/20/19 15:03:48   Desc Main
                           Document     Page 1 of 9
Case 19-24954   Doc 15   Filed 08/20/19 Entered 08/20/19 15:03:48   Desc Main
                           Document     Page 2 of 9
Case 19-24954   Doc 15   Filed 08/20/19 Entered 08/20/19 15:03:48   Desc Main
                           Document     Page 3 of 9
Case 19-24954   Doc 15   Filed 08/20/19 Entered 08/20/19 15:03:48   Desc Main
                           Document     Page 4 of 9
Case 19-24954   Doc 15   Filed 08/20/19 Entered 08/20/19 15:03:48   Desc Main
                           Document     Page 5 of 9
Case 19-24954   Doc 15   Filed 08/20/19 Entered 08/20/19 15:03:48   Desc Main
                           Document     Page 6 of 9
Case 19-24954   Doc 15   Filed 08/20/19 Entered 08/20/19 15:03:48   Desc Main
                           Document     Page 7 of 9
Case 19-24954   Doc 15   Filed 08/20/19 Entered 08/20/19 15:03:48   Desc Main
                           Document     Page 8 of 9
Case 19-24954   Doc 15   Filed 08/20/19 Entered 08/20/19 15:03:48   Desc Main
                           Document     Page 9 of 9
